Filed 3/14/13 P. v. Peterson CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
v.
                                                               A136166
PHILIP SHERIDAN PETERSON,
                                                               (County of Lake
         Defendant and Appellant.                              Super. Ct. No. CR926073)

         Defendant appeals from a guilty plea entered in the Superior Court of Lake
County. Defendant had entered guilty pleas to a violation of Vehicle Code section
23153, subdivision (a) (causing bodily injury while driving under the influence of
alcohol, Count One of the information, a felony), a violation of Vehicle Code section
20001, subdivision (a) (leaving the scene of an accident, Count Three, a felony), and
Vehicle Code section 14601.2, subdivision (a) (driving with a suspended license after
sustaining a DUI conviction, Count Four, a misdemeanor). He also admitted violating his
probation in three other cases. Appellate counsel has reviewed the file in this case and
has determined there are no meritorious issues to raise on appeal. She has complied with
the relevant case authorities. (People v. Kelly (2006) 40 Cal.4th 106; People v. Wende
(1979) 25 Cal.3d 436.) Defendant was notified of his right to file a supplemental brief,
but has not done so. Upon independent review of the record, we conclude that no
arguable issues are presented for review, and affirm the judgment.
       The information in this case was filed on December 2, 2011. Count One also
alleged defendant had suffered a prior conviction for driving under the influence
occurring within 10 years of the charged incident.
       On May 29, 2012, defendant pled guilty to Counts One, Three and Four. He also
admitted violating probation in three other cases. At the sentencing on July 30, 2012, the
trial court denied defendant’s application for probation. The court sentenced defendant to
state prison for a term of three years eight months. This sentence was determined by
imposing the upper term of three years on Count One with a consecutive eight months
(one-third the midterm of two years) on Count Three.
       The aggravated term was imposed because the trial judge found three aggravating
factors under California Rules of Court, rule 4.421. The defendant had engaged in prior
conduct numerous times resulting in convictions and his behavior was increasingly
serious. (Cal. Rules of Court, rule 4.421(b)(2).) He was on probation when this offense
took place. (Cal. Rules of Court, rule 4.421(b)(4).) His prior behavior on probation had
not been satisfactory. (Cal. Rules of Court, rule 4.421(b)(5).) A factor in mitigation was
defendant’s decision to enroll in Hilltop Recovery Services, but this was done after this
criminal offense. The trial court determined the aggravating factors were more
substantial than the factors in mitigation.
       The court imposed a consecutive sentence for Count Three because it found the
two felonies were independent of each other and had different objectives under California
Rules of Court, rule 4.425(a)(1).
       Appellant filed a timely notice of appeal on July 31, 2012.
                                STATEMENT OF FACTS
       On March 10, 2011, sometime after midnight, defendant was driving a Dodge
Ram truck on Lakeshore Boulevard in Nice, the County of Lake. He swerved off the side
of the road and lost control of his vehicle. The truck rolled over several times before it
crashed into a parked Hyundai at Keeling Park in Nice. This collision damaged both
vehicles and caused bodily injury to the occupants of the Hyundai, Lacy Brackett and
Daniel Jenkins. Each occupant of the Hyundai required medical attention.

                                              2
       Defendant left the scene of the accident on a bicycle. Police determined the
Dodge Ram truck was registered to defendant and they went to his residence that night.
When confronted at his home, defendant first denied any involvement in an accident. He
then admitted his complicity in the event. He also acknowledged he had been drinking
before the collision. The police administered several tests to defendant at his home
which he failed. A blood test was given to defendant five hours after the accident, which
indicated a blood-alcohol reading of 0.09 percent.
                                      DISCUSSION
       After reviewing the record in this case, we find the evidence sufficient to sustain
the convictions before us. The trial court did not abuse its discretion with the sentence it
imposed. We affirm the judgment.



                                                  __________________________________
                                                  Dondero, J.


We concur:


__________________________________
Margulies, Acting P. J.

__________________________________
Banke, J.




                                              3